DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 1-14 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
The application has been amended as follows: 	
					
In the Claims:
In Claim 6, line 3, after “at”, “a” has been replaced with --the--.			In Claim 6, line 4, after “to”, “a” has been replaced with --the--.													
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Lung et al. (US 2010/0176362 A1) and Jeong et al. (US 2019/0140022 A1). Lung et al. and Jeong et al. do not teach or suggest fairly, either singularly or in combination wherein a top surface of the metal bit line at a location over the metal via protrudes in a direction facing away from the metal via as compared to a top surface of the metal bit line at a location over the plurality of memory cells.										

CONCLUSION
Prior art made of record is considered pertinent to Applicants’ disclosure: Kobayashi et al. (US 2002/0098686 A1).								Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DAVID CHEN/Primary Examiner, Art Unit 2815